          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

JERRY NUTT
ADC #098540                                             PETITIONER

v.                      No. 5:19-cv-164-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                       RESPONDENT

                             JUDGMENT
     Nutt' s petition is dismissed with prejudice.



                                 D .P. Marshall Jr.
                                 United States District Judge
